OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law at the First Judicial Department in 1984, and has maintained an office for such practice within this Department at all relevant times since then. The subject of multiple charges of unethical practices and professional misconduct between 1989 and 1994, he now seeks to resign from the Bar. The charges include failure to preserve client funds, neglect of client matters, misrepresentation to clients of the true status of their cases, failure to return unearned legal fees, the making of false and misleading representations to clients, aiding the unauthorized practice of law, sharing legal fees with a nonlawyer, and failure to satisfy a judgment against him. Details of the misconduct and unethical practices are omitted from this opinion for good cause shown.
Respondent’s sworn submission satisfies the criteria of Rules of this Court (22 NYCRR) § 603.11, namely, that he is aware of petitioner Departmental Disciplinary Committee’s pending investigation and is unable to defend himself on the merits against the charges of misconduct and unethical practices, that his resignation is freely and voluntarily tendered without coercion or duress, and that he is fully aware of the implications of this intentional act of resignation. Petitioner has recommended our acceptance of respondent’s resignation.
Accordingly,-respondent’s resignation is accepted and his name is ordered stricken from the roll of attorneys authorized to practice law in this State, effective immediately.
Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ., concur.
Motion granted, resignation of respondent accepted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.